DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 56-61 and 80-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al.  “A new technology for recycling material from waste printed circuit boards” (hereafter Zhou) in view of Yokozawa et al. (JP-2004-022607A) and Carlson et al. (US 4,378,296).
With respect to claims 56, 59, 80, and 83, Zhou teaches a process for the removal of electronic components attached to a surface of a printed wire board (PWB) with solder, comprising: immersing a rotatable housing containing the PWB at least partially into in a liquid heat medium within a heating vessel at a temperature higher than the melting temperature of the solder such that the solder is melted, and rotating the rotatable housing (abstract; 2.3.1, Figure 3, and 3.1); and at least partially separating the detached electronic components from each other according to sizes, densities, and/or optical characteristics of the electronic components (page 827, column 1, lines 20-34; and page 823, column 2, lines 3-8). 

However, Yokozawa discloses a process for the removal of electronic components attached to a surface of a printed wire board (PWB) with solder (figs. 1-2; | 0032-0045), comprising: immersing the PWB 2 in a liquid heat medium 15 within a vessel at a temperature higher than the melting temperature of the solder such that the solder is melted (fig. 1, § 0035-0037), and at least partially separating the solder 5 from the liquid heat medium 15 (conveyor belt 29 carries the solder 5).
Yokozawa does not discloses transporting at least a portion of the liquid heat medium and at least a portion of the solder out of the vessel and recycling at least a portion of the liquid heat medium back to the vessel. However, analogous to Yokozawa, Carlson also discloses hot liquid mixture comprising solder flux and liquid heat medium 14 in a vessel 11 (fig. 1). Carlson teaches a filter 21 comprising of container 41 and cooling chamber 42 (figs. 2-3), wherein the filter separates the solder flux from the liquid heat medium by cold filtration (col. 3, lines 20-44). The filtered heat transfer liquid 14 is then preheated by preheater 28 and recycled back to the vessel 11 (col. 3, lines 45-60). Carlson also teaches that the inventive filtration system is not limited to filtering a specific flux, any flux-like materials from a liquid in other systems can also be separated (col. 2, lines 21-35). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate filter system of Carlson in the method of Yokozawa because doing so would effectively separate the solder and enable to recycle liquid heat medium, thereby improving process efficiency and reducing cost.

With respect to claims 57, 60, 81, and 84, Zhou teaches wherein the rotatable housing comprises a wall having at least one opening through which melted solder is transported out of the rotatable housing (figure 3).
With respect to claims 58, 61, 82, and 85, Zhou does not explicitly teach that at least a portion of electronic chips and/or other electronic components removed from the PWB are transported through the openings of the rotatable housing; however, the claimed function is dependent on the size of the holes of the drum of Zhou and the mounted electronic components.  Since the claim is open to only a portion, such as a lead or wire, being transported through the openings of the rotatable housing, it is the examiner’s position the holes of Zhou are large enough to accommodate the smallest of parts of the electronic components being removed.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02.

Claims 62-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al.  “A new technology for recycling material from waste printed circuit boards” (hereafter Zhou) in view of Chen et al. (WO 2013/090517A1) (hereafter Chen).

With respect to claims 62 and 67, Zhou does not teach wherein the aromatic compound comprises a benzene-based structure, a diphenyl oxide fluid, a biphenyl fluid, a diphenylethane, a dibenzyltoluene, and/or a terphenyl.  
However, Chen teaches wherein the aromatic compound comprises a benzene-based structure, a diphenyl oxide fluid, a biphenyl fluid, a diphenylethane, a dibenzyltoluene, and/or a terphenyl (paragraphs 75 and 78).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to utilize the aromatic compounds of Chen in the process of Zhou in order to keep the gold plating safe for further extraction. 
With respect to claims 63 and 66, Zhou teaches wherein the rotatable housing comprises a wall having at least one opening through which melted solder is transported out of the rotatable housing (figure 3).
With respect to claims 64 and 67, Zhou does not explicitly teach that at least a portion of electronic chips and/or other electronic components removed from the PWB are transported through the openings of the rotatable housing; however, the claimed function is dependent on the size of the holes of the drum of Zhou and the mounted electronic components.  Since the claim is open to only a portion, such as a lead or wire, being transported through the openings of the rotatable housing, it is the examiner’s position the holes of Zhou are large enough to .

Claims 68-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al.  “A new technology for recycling material from waste printed circuit boards” (hereafter Zhou) in view of Bullock et al. (US 8,167,190B1) (hereafter Bullock).
With respect to claims 68 and 71, Zhou teaches a process for the removal of electronic components attached to a surface of a printed wire board (PWB) with solder, comprising: immersing a rotatable housing containing the PWB at least partially into in a liquid heat medium within a heating vessel at a temperature higher than the melting temperature of the solder such that the solder is melted, and rotating the rotatable housing (abstract; 2.3.1, Figure 3, and 3.1); and at least partially separating the detached electronic components from each other according to sizes, densities, and/or optical characteristics of the electronic components (page 827, column 1, lines 20-34; and page 823, column 2, lines 3-8)
With respect to claims 68 and 71, Zhou does not teach wherein the liquid heat medium comprises an additive selected to improve the resistance of the liquid heat medium to oxidative breakdown.  However, Bullock establishes that it is well know to use antioxidation additives (column 7, lines 31-47; and column 8, lines 23-37).
At the time of the invention it would have been obvious to a person of ordinary skill in the art to utilize the additive of Bullock in the process of Zhou in order to prevent oxidation.

With respect to claims 69 and 73, Zhou does not explicitly teach that at least a portion of electronic chips and/or other electronic components removed from the PWB are transported through the openings of the rotatable housing; however, the claimed function is dependent on the size of the holes of the drum of Zhou and the mounted electronic components.  Since the claim is open to only a portion, such as a lead or wire, being transported through the openings of the rotatable housing, it is the examiner’s position the holes of Zhou are large enough to accommodate the smallest of parts of the electronic components being removed.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02.

Claims 74-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al.  “A new technology for recycling material from waste printed circuit boards” (hereafter Zhou) in view of Unagami (US 6,467,671).
With respect to claims 74 and 77, Zhou teaches a process for the removal of electronic components attached to a surface of a printed wire board (PWB) with solder, comprising: immersing a rotatable housing containing the PWB at least partially into in a liquid heat medium within a heating vessel at a temperature higher than the melting temperature of the solder such that the solder is melted, and rotating the rotatable housing (abstract; 2.3.1, Figure 3, and 3.1); and at least partially separating the detached electronic components from each other according 
With respect to claims 74 and 77, Zhou does not teach wherein the PWB is separated into a first material stream comprising recovered solder, a second material stream comprising the recovered bare board, and a third material stream comprising recovered electronic components.  However, Unagami teaches the PWB (8) is separated into a first material stream comprising recovered solder (11), a second material stream comprising the recovered bare board, and a third material stream comprising recovered electronic components (on top of liquid medium 9) (column 3, lines 31-43).  
At the time of the invention it would have been obvious to a person of ordinary skill in the art to utilize the three stream recycling of Unagami in the process of Zhou in order to efficiently recover the three different components.
With respect to claims 75 and 78, Zhou teaches wherein the rotatable housing comprises a wall having at least one opening through which melted solder is transported out of the rotatable housing (figure 3).
With respect to claims 76 and 79, Zhou does not explicitly teach that at least a portion of electronic chips and/or other electronic components removed from the PWB are transported through the openings of the rotatable housing; however, the claimed function is dependent on the size of the holes of the drum of Zhou and the mounted electronic components.  Since the claim is open to only a portion, such as a lead or wire, being transported through the openings of the rotatable housing, it is the examiner’s position the holes of Zhou are large enough to accommodate the smallest of parts of the electronic components being removed.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to .

Claims 74-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al.  “A new technology for recycling material from waste printed circuit boards” (hereafter Zhou) in view of Yokozawa et al. (JP-2004-022607A) (Yokozawa).
With respect to claims 74 and 77, Zhou teaches a process for the removal of electronic components attached to a surface of a printed wire board (PWB) with solder, comprising: immersing a rotatable housing containing the PWB at least partially into in a liquid heat medium within a heating vessel at a temperature higher than the melting temperature of the solder such that the solder is melted, and rotating the rotatable housing (abstract; 2.3.1, Figure 3, and 3.1); and at least partially separating the detached electronic components from each other according to sizes, densities, and/or optical characteristics of the electronic components (page 827, column 1, lines 20-34; and page 823, column 2, lines 3-8)
With respect to claims 74 and 77, Zhou does not teach wherein the PWB is separated into a first material stream comprising recovered solder, a second material stream comprising the recovered bare board, and a third material stream comprising recovered electronic components.  However, Yokozawa teaches the PWB is separated into a first material stream comprising recovered solder, a second material stream comprising the recovered bare board, and a third material stream comprising recovered electronic components (figure 1; and machine translation).  
At the time of the invention it would have been obvious to a person of ordinary skill in the art to utilize the three stream recycling of Yokozawa in the process of Zhou in order to efficiently recover the three different components.

With respect to claims 76 and 79, Zhou does not explicitly teach that at least a portion of electronic chips and/or other electronic components removed from the PWB are transported through the openings of the rotatable housing; however, the claimed function is dependent on the size of the holes of the drum of Zhou and the mounted electronic components.  Since the claim is open to only a portion, such as a lead or wire, being transported through the openings of the rotatable housing, it is the examiner’s position the holes of Zhou are large enough to accommodate the smallest of parts of the electronic components being removed.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 9-22, 56-58, 62-64, 68-70, 74-76, and 80-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,362,720B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are generally broader than the claims of U.S. Patent No. 10,362,720B2.
Claims 5, 48-55, 59-61, 65-67, 71-73, 77-79, and 83-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,362,720B2 in view of Zhou.
Zhou teaches at least partially separating the detached electronic components from each other according to sizes, densities, and/or optical characteristics of the electronic components (page 827, column 1, lines 20-34; and page 823, column 2, lines 3-8). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the separating of Zhou in the process of U.S. Patent No. 10,362,720B2 in order to subsequently process similar components.

Allowable Subject Matter
Claims 1, 5-7, 9-22, and 48-55 would be allowable if a proper terminal disclaimer(s) is filed.

Response to Arguments
Applicant's arguments filed 7/16/01 have been fully considered and are generally convincing.  However, after a thorough review of related applications and in the light of new prior art references/teachings a new non-final Office action is set forth herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735